Case 1:17-cr-O0069-RDB Document 197 Filed 02/14/19 Page 1of1

UNITED STATES pisraige Cobar 7 COUNT
DISTRICT OF MARYLAND, oT A
CHAMBERS OF WS: EGURTHOUSES CHAMBERS 5D
RICHARD D. BENNETT a AOL W..LOMBARD STREET
UNITED STATES DISTRICT JUDGE ad rs at : BALTIMORE, MD 21201
NORTHERN DIVISION a TEL: 410-962-3190
BY ees ee EP BAK: 410-962-3177

February 14, 2019

LETTER ORDER

To Counsel of Record: United States v. Harold T. Martin, UIT
Criminal Action No. RDB-17-0069

Dear Counsel:

Consistent with the Scheduling Order (ECF No. 111), the Defendant has filed his
notice of intention to disclose classified information (ECF No. 194), and the Government is
to file its response by this Friday, February 15, 2019. Any reply shall be filed by February 22,
2019. The CIPA Section 6(a) and 6(c) hearings are scheduled for March 28 and March 29,
2019, and counsel should recognize the potential need for those heatings to carry over to the
following week. .

It appears that the operative Scheduling Order (ECF No. 111) should be supplemented
with tespect to a joint proposed Jury Questionnaite. This procedure was in fact anticipated in
the case of United States v. Thomas Andrews Drake, RDB-10-181 (ECF No. 112). In light of the
June 17, 2019 trial date in this case, a finalized Juty Questionnaire should be mailed to potential
jurors on or before Monday, May 13, 2019, with responses due by Tuesday, May 28, 2019.
The Clerk’s office could then process the information for dissemination to the Court and
counsel that week. The Court would then schedule a hearing for the week of June 3, 2019 to
finalize the juror list prior to the pretrial conference scheduled for Monday, June 10, 2019.

Counsel should respond to these suggestions of the Court by Friday, March 1, 2019.

Notwithstanding the informal natute of this letter, it is an Order of this Court and the

Clerk is directed to docket it as such.

Sincerely, 5

Richard D. Bennett
United States District Judge
